997 So. 2d 1128 (2008)
Trenard EDWARDS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-3135.
District Court of Appeal of Florida, Third District.
October 29, 2008.
Rehearing Denied January 8, 2009.
Bennett H. Brummer, Public Defender, and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before COPE, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
While we affirm Appellant's conviction and sentence for robbery without a firearm or weapon, we reverse and remand the case to the trial court to correct a scrivener's error found in the Orders of Supervision. As the State properly concedes, the Orders of Supervision incorrectly reflect that Appellant was convicted of robbery with a deadly weapon or firearm. Because the trial court orally pronounced adjudication of guilt in accordance with the jury's verdict of robbery without a firearm, on remand, the trial court shall correct the scrivener's error contained in the Orders of Supervision. Appellant's presence is not required for this ministerial correction. See Rincon v. State, 974 So. 2d 1153 (Fla. 3d DCA 2008).
*1129 Affirmed in part, reversed in part, and case remanded for further proceedings consistent with this opinion.